DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-17 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a transparent conductive oxide (TCO) electrically connected to the diffusion layer; and an overflow contact in electrical communication with the TCO.”
Claims 18-20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "forming a respective overflow contact electrically connected with each respective pixel of the plurality of pixels, wherein the overflow contacts follow an overflow contact grid.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Sakano et al. (Patent No. US 8,872,953 B2) discloses a solid-state imaging device in which pixels having photodiodes are arranged on a light sensing surface in the form of a matrix.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEUNG C SOHN/
Primary Examiner, Art Unit 2878